Citation Nr: 0917048	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-17 138	)	DATE
	)
	)
`

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a penetrating shell fragment wound to the right posterior 
chest and upper abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel





INTRODUCTION


The veteran had active military service from May 1943 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision, in which the RO, 
among other things, denied a disability rating in excess of 
40 percent for residuals of a penetrating gunshot wound to 
the right posterior chest and upper abdomen, and denied a 
rating in excess of 20 percent for residuals of a gunshot 
wound to the right foot and ankle.  The veteran filed a 
notice of disagreement (NOD) in March 2003, and the RO issued 
a statement of the case (SOC) in April 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in April 2004.

In September 2006, a Deputy Vice Chairman of the Board 
granted the motion of the Veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

In November 2006, the Board denied the claim for a rating in 
excess of 20 percent for residuals of a gunshot wound to the 
right foot and ankle, but remanded to the RO (via the Appeals 
Management Center (AMC) in Washington, DC), the claim for a 
disability rating in excess of 40 percent for residuals of a 
penetrating gunshot wound to the right posterior chest and 
upper abdomen.  After accomplished some action, the AMC 
continued the denial of the claim (as reflected in a March 
2009 supplemental SOC (SSOC)), and returned this matter to 
the Board for further appellate consideration.  

For reasons expressed below, the matter remaining on appeal 
is, again, being remanded to the RO via the AMC.  VA will 
notify the Veteran when further action, on his part, is 
required




REMAND

Unfortunately, the Board finds that further RO action on the 
claim for a rating in excess of 40 percent for residuals of 
shell fragment wound to the posterior chest and upper abdomen 
is warranted, even though such will, regrettably, further 
delay an appellate decision on this matter.

The current 40 percent rating was assigned in a July 1957 
rating decision, under former rating criteria that are no 
longer in effect.  Pertinent to the matter on appeal, the 
current rating criteria are based on results of pulmonary 
function testing, and provide for ratings of 10 percent, 30 
percent, 60 percent, and 100 percent.  Under the current 
criteria, a 60 percent rating is assignable where FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is also 
available for FEV-1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  

In its November 2006 remand, the Board included an 
instruction that the Veteran should be afforded a VA 
examination, to include pulmonary function testing (PFT).  
Such testing was specifically to include FEV-1, FEV- 1/FVC, 
DLCO (SB), and maximum oxygen consumption (in ml/kg/min); 
and, if any of these particular test results could not be 
obtained, the examiner was to provide an explanation.  The 
report of a May 2007 VA examination includes the following 
note: "maximum oxygen consumption in ml/kg/min could not be 
performed based the lack of proper testing equipment at the 
examination facility.  Oxygen desaturation was not documented 
with slow walking however the Veteran was not capable of 
performing significant physical activity for a relationship 
between physical activity and oxygen saturation levels to be 
appropriately evaluated."

There is no indication that the AMC made an attempt to 
reschedule the Veteran for evaluation at another facility 
with proper testing equipment.  Nevertheless, the AMC made a 
specific finding in the March 2009 SSOC that the criterion of 
maximum oxygen consumption of 15 to 20 ml/kg/min was not met.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board notes that the criteria for the 60 percent and 100 
percent ratings are stated in the disjunctive.  Therefore 
evidence that is deemed sufficient to establish any one of 
the criteria is sufficient to warrant the associated rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  Compare Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).  As the 
results of maximum oxygen consumption testing have the 
potential, when considered without reference to any other 
criteria, to support a higher rating, the Board cannot 
conclude that the failure to obtain such test results in 
compliance with the remand was an error of no consequence, or 
that there was substantial compliance with the remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with).  

Accordingly, the RO should arrange for the Veteran to undergo 
comprehensive VA pulmonary examination-with associated 
testing to determine maximum oxygen consumption (in 
ml/kg/min)-by an appropriate  physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled testing or examination, without good 
cause, shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
Veteran fails to report to scheduled testing or examination, 
the RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the appointment(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Newington VA Medical Center (VAMC) from September 29, 1999 to 
September 26, 2002.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA treatment records 
since September 26, 2002, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the appeal.  The 
RO's notice letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its letter to the Veteran meets the notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a rating in 
excess of 40 percent for residuals of a penetrating shell 
fragment wound to the right posterior chest and upper 
abdomen.  The RO's adjudication of the claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 
(2007), is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Newington VAMC all pertinent records of 
evaluation and/or treatment of the 
Veteran, since September 26, 2002.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
remaining on appeal that is not currently 
of record.  The RO should explain the type 
of evidence that is the Veteran's 
responsibility to submit. 

The RO should ensure that its letter meets 
the requirements of Vazquez-Flores (cited 
to above). 

The RO's letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period) 

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA pulmonary examination, by an 
appropriate physician, at a VA medical 
facility.  Prior to scheduling the 
examination, the RO should ensure that the 
facility has the proper equipment to 
conduct all testing specified in the 
rating schedule, including testing of 
maximum oxygen consumption (in ml/kg/min).  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.  

Specifically, in connection with the 
examination, PFTs should be accomplished, 
with FEV-1, FEV- 1/FVC, DLCO (SB), and 
maximum oxygen consumption (in ml/kg/min) 
findings noted.  The examiner should 
comment on the Veteran's effort.  If any 
of these particular test results cannot be 
obtained, the examiner should provide an 
explanation.  

The physician should also provide specific 
findings as to whether the Veteran 
evidences cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
episode(s) of acute respiratory failure, 
and/or whether the Veteran is in need of 
outpatient oxygen therapy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to 
scheduled testing and/or examination, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to the Veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall, 11 Vet. App. 268.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the 
Veteran fails, without good cause, to 
report to scheduled testing or 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate. Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority (to 
include consideration of whether "staged 
rating", pursuant to Hart (cited to 
above), is warranted.)  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


